DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 09/09/2021.
Claims 1, 3, 4, 8, 15, 17, and 18 have been amended.
Claims 1, 3-8, 10-15, and 17-20are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 09/09/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metcalf et al. (USPGP 2012/0323689 A1) hereinafter METCALF, in view of Sims et al. (USPGP 2014/0025524 A1), hereinafter SIMS, and further in view of Graff et al. (USPGP 2013/0282421 A1), hereinafter GRAFF, and further in view of Chowdhury et al. (USOGP 2015/0105096 A1), hereinafter CHOWDHURY.

Claims 1, 8, and 15:
METCALF as shown below discloses the following limitations:
one hardware processor 
one or more computer-readable mediums storing instructions that, when executed by the one or more hardware processors  cause the system to perform operations comprising: (see at least paragraph 0028)
accessing social network activity of a plurality of users, the social network activity of the plurality of users provided by client devices of the plurality of users and comprising location data describing geographic locations of the client devices; (see at least paragraphs 0049, 0052, 0053, Figure 6 as well as associated and related text)
METCALF does not specifically disclose causing display of a listing interface that comprises a presentation of a geo-fence identifier.  However, SIMS, in at least paragraph 0085 discloses a mobile interface.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of METCALF with the technique of SIMS because, “Social networking sites allow users to interact with one another online relating to a variety of topics.  Typically, such sites only allow users to interact with other users that are on a predefined social graph.  Users may, however, wish to interact with other users that are not on their social graph who are attending various events tied to a specific location, such as a conference or a concert.” (METCALF: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of METCALF/SIMS discloses the limitations as shown in the rejections above.  GRAFF further discloses determining, based on the location data included in the social network activity of the plurality of users, that a concentration of client devices are located within a geographic location. See at least paragraph 0121.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of METCALF/SIMS with the technique of GRAFF because, “Social networking sites allow users to interact with one another online relating to a variety of topics.  Typically, such sites only allow users to interact with other users that are on a predefined social graph.  Users may, however, wish to interact with other users that are not on their social graph who are attending various events tied to a specific location, such as a conference or a concert.” (METCALF: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of METCALF/SIMS/GRAFF does not specifically disclose the following limitations, but CHOWDHURY as shown does:
automatically generating a geo-fence that encompasses the geographic location in response to the determining that the concentration of client devices are located within the geographic region; (see at least paragraphs 0060, 0063, 0113)
… that identifies at least a portion of the geo-fence that encompasses the geographic location determined based on the location data. (see at least paragraphs 0060, 0063, 0113)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill METCALF/SIMS/GRAFF with the technique of CHOWDHURY because, “Social networking sites allow users to interact with one another online relating to a variety of topics.  Typically, such sites only allow users to interact with other users that are on a predefined social graph.  Users may, however, wish to interact with other users that are not on their social graph who are attending various events tied to a specific location, such as a conference or a concert.” (METCALF: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 3, 10, and 17:
The combination of METCALF/SIMS/GRAFF/CHOWDHURY discloses the limitations as shown in the rejections above.  SIMS further discloses the operations further comprising determining a cost for delivering targeted content through the geo-fence that encompasses the geographic location based on a property of the concentration of social network activity. See at least 0076, 0169, 0170, Figures 4A-5D as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of METCALF with the technique of SIMS because, “Social networking sites allow users to interact with one another online relating to a variety of topics.  Typically, such sites only allow users to interact with other users that are on a predefined social graph.  Users may, however, wish to interact with other users that are not on their social graph who are attending various events tied to a specific location, such as a conference or a concert.” (METCALF: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
Claims 4, 11, and 18:
The combination of METCALF/SIMS/GRAFF/CHOWDHURY discloses the limitations as shown in the rejections above.  SIMS further discloses the operations further comprising determining a cost for delivering targeted content through the geo-fence that encompasses the geographic location based on a property of the geographic location. See at least 0076, 0169, 0170, Figures 4A-5D as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of METCALF with the technique of SIMS because, “Social networking sites allow users to interact with one another online relating to a variety of topics.  Typically, such sites only allow users to interact with other users that are on a predefined social graph.  Users may, however, wish to interact with other users that are not on their social graph who are attending various events tied to a specific location, such as a conference or a concert.” (METCALF: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 5, 12, and 19:
The combination of METCALF/SIMS/GRAFF/CHOWDHURY discloses the limitations as shown in the rejections above.  SIMS further discloses the geo-fence identifier that identifies at least the portion of the geo-fence that encompasses the geographic location further comprises a display of the cost for delivering the targeted content through the geo-fence. See at least paragraph 0211 as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of METCALF with the technique of SIMS because, “Social networking sites allow users to interact with one another online METCALF: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 6, 13, and 20:
The combination of METCALF/SIMS/GRAFF/CHOWDHURY discloses the limitations as shown in the rejections above.  METCALF further discloses the geo-fence identifier includes an identification of the geographic location.  See at least Figures 6 and 7 as well as associated and related text.

Claims 7 and 14:
The combination of METCALF/SIMS/GRAFF/CHOWDHURY discloses the limitations as shown in the rejections above.  METCALF further discloses the identification of the geographic location comprises an image that depicts the geographic location.  See at least Figures 6 and 7 as well as associated and related text.










Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

SPIVACK NOVA et al. SYSTEMS, METHODS AND APPARATUSES OF A SECURITY DEVICE. (WO 2021/159096 A1).

SMITH LEONARD et al. DYNAMIC RENDERING OF MAP INFORMATION. (WO 2008/086290 A1).

AVTAR RAM SINGH.   How to Use Facebook Advanced Location Targeting for More Engagement.  (MAY 12, 2015).  Retrieved online 12/17/2020.
https://www.socialmediaexaminer.com/facebook-advanced-location-targeting-for-more-engagement/
	  
SAITO, KENJI. (JP 2002/247635 A).   DELIVERY SYSTEM. SAITO, KENJI generally discloses a method/system that by and large reads on and is related to the instant invention.  

HERNOUD et al. (WO 2010/102176 A1).  SYSTEMS AND METHODS FOR MOBILE TRACKING, COMMUNICATIONS AND ALERTING.  

Scandit. The Convergence of the Physical and Digital Marketplace: The Future.  (29 May 2012)
	Retrieved 12/13/2018 online. https://www.scandit.com/the-convergence-of-the-physical-and-digital-marketplace-the-future/






Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)